865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny LEWIS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-6215.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1988.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and JOHN FEIKENS, Senior District Judge.*

ORDER

2
The plaintiff appeals the order remanding his Social Security disability claim to the Secretary for further administrative proceedings.  The defendant now moves to dismiss the appeal for lack of jurisdiction.


3
On August 25, 1988, the Magistrate filed a report recommending that the Secretary's decision denying benefits be vacated and that the case be remanded to the Secretary for the taking of further medical evidence and vocational evidence as to jobs available to the plaintiff.  The district judge adopted the Magistrate's report and recommendation and entered an order of remand on October 4, 1988.  It is well established that orders of remand to administrative agencies where the purpose of remand is to have the agency reconsider the matter and receive additional evidence are not final, appealable orders under 28 U.S.C. Sec. 1291.   See Beach v. Bowen, 788 F.2d 1399 (8th Cir.1986);  Guthrie v. Schweiker, 718 F.2d 104 (4th Cir.1983);  Dalto v. Richardson, 434 F.2d 1018 (2d Cir.1970), cert. denied, 401 U.S. 979 (1971);  Cf. Whitehead v. Califano, 596 F.2d 1315, 1319 (6th Cir.1979).  Although there are exceptions to this rule, see, e.g., Pierre v. Rivkind, 825 F.2d 1501 (11th Cir.1987), we find them not applicable to this case.


4
It therefore is ORDERED that the Secretary's motion to dismiss is granted.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation